                                                           Case 2:19-cv-02078-APG-NJK Document 67 Filed 07/09/21 Page 1 of 3



                                                       1   SNELL & WILMER L.L.P.                               REED SMITH LLP
                                                           Alex L. Fugazzi, Esq. (Nevada Bar #9022)            Jordan W. Siev, Esq. (Pro Hac Vice)
                                                       2   Aleem A. Dhalla, Esq. (Nevada Bar #14188)           John P. Kennedy, Esq. (Pro Hac Vice)
                                                           3883 Howard Hughes Parkway, Suite 1100              599 Lexington Avenue, 22nd Floor
                                                       3   Las Vegas, Nevada 89169                             New York, NY 10022
                                                           Telephone: 702.784.5200                             Telephone: (212) 521-5400
                                                       4   Facsimile: 702.784.5252                             Facsimile: (212) 521-5450
                                                           afugazzi@swlaw.com                                  jsiev@reedsmith.com
                                                       5   adhalla@swlaw.com                                   jkennedy@reedsmith.com
                                                       6   Attorneys for Plaintiffs
                                                       7                                  UNITED STATES DISTRICT COURT
                                                       8                                          DISTRICT OF NEVADA
                                                       9   BIG CITY DYNASTY CORP. and RYAN                          Case No.: 2:19-cv-02078-APG-NJK
                                                           RADDON,
                                                      10
                                                                                    Plaintiffs,                     STIPULATION AND ORDER TO
                                                      11                                                            EXTEND DEADLINE TO FILE JOINT
                                                                                    v.                              PRETRIAL ORDER
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           FP HOLDINGS, L.P.,                                       (SECOND REQUEST)
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169




                                                                                    Defendant.
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15             Plaintiffs Big City Dynasty Corp. and Ryan Raddon (collectively, “Plaintiffs”) and

                                                      16    Defendant FP Holdings, L.P. (“Defendant” and together with Plaintiffs, the “Parties”), by and

                                                      17    through their respective counsel of record, stipulate and jointly request that the deadline for the

                                                      18    Parties to submit a joint pretrial order be extended one (1) week to July 21, 2021.

                                                      19             Pursuant to the May 27, 2021 Stipulation and Order to Extend Deadline to File Joint Pretrial

                                                      20    Order [ECF No. 64], the deadline to file the joint pretrial order is July 14, 2021. Plaintiffs have

                                                      21    sent a draft of the joint pretrial order to Defendant, and Defendant has returned comments on the

                                                      22    first half of Plaintiffs’ draft of the pretrial and intends to have comments on the second half of

                                                      23    Plaintiffs’ draft over to Plaintiffs shortly. The Parties expect to exchange at least one more round

                                                      24    of drafts of the joint pretrial order before it is finalized.

                                                      25

                                                      26

                                                      27

                                                      28


                                                           4849-1361-3553
                                                           Case 2:19-cv-02078-APG-NJK Document 67 Filed 07/09/21 Page 2 of 3



                                                       1             Thus, as demonstrated above, the Parties are diligently working towards a comprehensive
                                                       2    joint pretrial order. The Parties have exchanged drafts and are working towards resolving disputes
                                                       3    regarding both the issues to be presented for trial sections, as well as issues regarding exhibits,
                                                       4    with the goal of presenting the best possible joint order to the Court. However, the Parties
                                                       5    anticipate needing an additional week to resolve these issues and, therefore, respectfully request a
                                                       6    short extension to finalize the order. For the foregoing reasons, the Parties believe there is good
                                                       7    cause to extend the deadline to file a joint pretrial order to July 21, 2021.
                                                       8

                                                       9    IT IS SO STIPULATED.
                                                      10

                                                      11   Dated: July 9, 2021                                 Dated: July 9, 2021
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                                 SNELL & WILMER L.L.P.                               CAMPBELL & WILLIAMS
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14   By: /s/ Aleem A. Dhalla                               By: /s/ J. Colby Williams
                               L.L.P.




                                                      15        Alex L. Fugazzi, Esq. (NV Bar #9022)                  Donald J. Campbell, Esq. (NV Bar #1216)
                                                                Aleem A. Dhalla, Esq. (NV Bar #14188)                 J. Colby Williams, Esq. (NV Bar #5549)
                                                      16        3883 Howard Hughes Parkway, Suite 1100                Philip R. Erwin, Esq. (NV Bar #11563)
                                                                Las Vegas, Nevada 89169                               700 South Seventh Street
                                                      17                                                              Las Vegas, Nevada 89101
                                                                 REED SMITH LLP
                                                      18         Jordan W. Siev, Esq. (Pro Hac Vice)                 Attorneys for Defendant
                                                      19         John P. Kennedy, Esq. (Pro Hac Vice)                FP Holdings, L.P.
                                                                 599 Lexington Avenue, 22nd Floor
                                                      20         New York, NY 10022

                                                      21         Attorneys for Plaintiffs
                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                           -2-
                                                           4849-1361-3553
                                                           Case 2:19-cv-02078-APG-NJK Document 67 Filed 07/09/21 Page 3 of 3



                                                       1                                                ORDER
                                                       2             The deadline for the Parties to file a joint pretrial order pursuant to LR 26-1(b)(5) is
                                                       3   extended to July 21, 2021
                                                       4             IT IS SO ORDERED.
                                                       5

                                                       6
                                                                                                       By:
                                                       7                                                     UNITED STATES MAGISTRATE JUDGE
                                                       8                                                        July 12, 2021
                                                                                                       Dated:
                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                          -3-
                                                           4849-1361-3553
